I dissent. In Webster's New International Dictionary the word "watercourse" is defined, first, "a stream of water," by which I understand is meant the whole stream from bank to bank, and not simply to or from the center line of the stream. The second definition given is "a natural channel for water," which I understand means from bank to bank as the water flows. Similarly, the same author in considering and defining the word "course" gives several definitions, the one most applicable to a stream, in my opinion, being, "the ground or path traversed; track; way;" that is, the width of the stream from bank to bank, and not simply to or from the center line of the stream.
In Attorney General v. Hudson River R. Co.,9 N.J. Equity 526, at page 550, the chancellor trying the case and writing an opinion which is found in the report, said: "The `course of the river' is a line parallel with its banks," and, while it is true that the general judgment in that case was reversed on appeal, there was no disturbance by the appellate court of the chancellor's definition of those words. Also, see the phrase "course of the river," 15 C.J. 678, 679. So, in the present case, the deed, in speaking of "a line parallel to and ten feet west of the present course of Black Jack creek," means a line parallel to and ten feet west of the west bank of Black Jack creek.
The common grantor of the parties to this action, in selling a portion of his land to respondent, had the right to offer to sell what portion of his land he pleased, which respondent could purchase or not, as he liked. It seems clear to me that, by the very peculiar wording establishing the westerly boundary of respondent's tract, respondent's grantor intended to reserve to himself the entire bed of Black Jack creek, together with a strip of land to the west of the west *Page 177 
bank of the creek, whether to enable him to build his line fence without being compelled to place any portion thereof in the bed of the stream, or for some other undisclosed purpose. The construction placed by the majority upon the words establishing the boundary line above referred to will result in giving to respondent small portions of the bank and bed of the creek here and there, wherever the creek happens to be over twenty feet in width. Had it been the intention of the respondent and his grantor that respondent should have access to the creek or acquire title to any portion thereof, surely they would have used some words which would have clearly established respondent's rights, and given respondent some certain and definite access to the stream. While authority undoubtedly exists for the construction placed by the majority upon the language which is the subject of this action, it seems to me that the construction placed by the majority upon these words is erroneous, when the situation of respondent and his grantor is considered, and that a construction should be adopted for which equal authority exists, and which will be consistent with the evident intention of the conveyance to respondent. In my opinion, the judgment appealed from should be reversed.
TOLMAN, C.J., and MITCHELL, J., concur with BEALS, J. *Page 178